DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on May 6, 2022 is acknowledged.  Claims 1, 3, 5-6, 10-12, 14, and 17-20 are amended.  Thus, Claims 1-7 and 9-20 are pending and are further examined on the merits in the U.S. National stage application. 

Examiner’s Note
Many drawing, specification, and claim objections have been applied regarding Applicants’ disclosure as described below (the Non-Final Rejection having notification date of March 18, 2022 also previously identified numerous issues, see paragraphs #6-#8 of the Non-Final Rejection).  While the Examiner has attempted to identify many of the new issues in relation to Applicants’ amended claims in the description below this is not an exhaustive list.  The Examiner encourages Applicants to completely review the entire disclosure and ensure a consistency of understanding for a reader of the specification between the drawings, the specification, and the claims and correct any other issues that are found without adding new matter.     


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
	a flow passage (Claim 1, line 6...Fig. 7 shows a dashed line which is believed to be the flow passage, but this needs to be made clear with a reference numeral...reference numeral 208 at the right portion of Fig. 7 designates this dashed line, however, the specification describes reference numeral 208 as the discharge port (0054, line 1),
			distinct housing members, bottom wall of each distinct housing member (Claim 1, lines 10 and 11),
			an open outer wall of each distinct housing member (Claim 1, lines 10),
			a single housing member (Claim 4, line 2 and Claim 15), and
			said intermediate housing member (Claim 5, line 5 and Claim 16)
	a pair of said first stage resonator arrays, said pair of said first stage resonator arrays communicating with each of said discharge ports, said pair of first stage resonator arrays both communicating with a single one of said second stage resonator array (Claim 10) 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because
			passage 226 (¶ 0054, line 1) as shown in Fig. 7 is illustrated as a block structure in the lower right of Fig. 7 which does not appear to be a passage as is described in ¶ 0054.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
		Applicants have amended ¶ 0054 in Applicants’ reply to describe flow path 209 as being associated with Fig. 7 of the specification, however, reference numeral 209 is not found depicted in Fig. 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendments made to the specification are acceptable (pp. 3 and 4 of Applicants’ reply).  

The disclosure is objected to because of the following informalities:
		“The two resonator arrays 56 and 58…” (¶ 0052, line 4) should be ‘The two resonator arrays 156 [[158 [[
		“Figure 6 shows a compressor 200 in a second embodiment 200 wherein…” (¶ 0053) should be ‘Figure 6 shows a compressor 200 in a second embodiment [[
		two resonator arrays 56 and 58 are not shown in Fig. 5 as is described in ¶ 0052, last two lines of the specification,	 
		“leading across the cells of resonator portion.” (¶ 0057, lines 1 and 2) should be ‘leading across resonator array 501 among the cells of respective resonator portions 224 and 226 [[
		“a passage 226” (¶ 0054, line 1) has the same reference number assignment as portion 226 described later in the next line of the paragraph which is confusing to a reader of the specification, and 
		“which is between the resonator array 500 and 501.” (¶ 0054, lines 3 and 4) should be ‘which is between the resonator arrays [[.
	Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:  
		“with a single one of said exit port” (Claim 9, lines 2 and 3) should be “with [[
		“said plurality of cell” (Claim 11, line 3 and Claim 17) should be ‘plurality of cells [[
	Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “with each of said pair of spaced resonator arrays sub-portions including a plurality of cells extending into distinct housing members,” (Claim 1, lines 9 and 10) is not found described as such in the specification because the specification does not provide sufficient description about what structure(s) of Applicants’ compressor actually constitute these distinct housing members. 
	The phrase “each said distinct housing member having a bottom wall and an open outer wall” (Claim 1, lines 10 and 11) is not found described as such in the specification.  In contrast, the specification describes that each cell (as shown in Fig. 4C) has a bottom wall (¶ 0006, which is the cell’s surface adjacent and along the depicted diameter D1 shown in Fig. 4C) and an open outer wall (70).  The cell (Fig. 4C) is not either of the distinct housing members (which are assumed to be cover 238 and stage divider 222 as shown in Fig. 7).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 1 and claims dependent thereon and Claim 3 and Claim 15
	The element “distinct housing members” (Claim 1, line 10) makes the claim indefinite in that it is not understood how the “distinct housing members” relate to the other recited elements of Applicants’ compressor so that the scope of the claim is understood.  The claim is also indefinite in that it is also unclear which portions of Applicants’ compressor correspond to each distinct housing member since the specification does not provide sufficient written description regarding what structure(s) actually form these distinct housing members.  Dependent Claims 3 and 15 each further recite “a single housing member” which makes each of these claims indefinite in that it is not understood how this element relates to the other elements of the Applicants’ compressor and/or if this single housing member is associated with the “distinct housing members” previously recited in Claim 1 from which Claims 3 and 15 each depend or if this is a different kind of housing member.  
	The phrase “with said orifices having a smaller diameter than a hydraulic diameter of each of the cells.” (Claim 1, last two lines) makes the claim indefinite in that it is unclear if the combined diameter of all of the plurality of orifices associated with a cell is smaller than a hydraulic diameter of each cell of the plurality of cells or if each orifice of the plurality of orifices associated with a cell is smaller than a hydraulic diameter of each cell of the plurality of cells.  One way to obviate this rejection is to further amend this limitation as follows (see Fig. 4C of the specification which provides support of a diameter of a single orifice (D3) of a cell < hydraulic diameter of the cell (D2)):
		‘with each orifice of said plurality of orifices has [[

In Regard to Claims 5 and 16 and claims dependent thereon
	Claim 5 recites the element “said intermediate housing member” (Claim 5, line 5).  There is insufficient antecedent basis for this limitation in the claim.  Additionally, this element makes the claim indefinite in that it is not understood how this element relates to the other element(s) of Applicants’ compressor and if this housing member is one of the “distinct housing members” previously recited in Claim 1 from which Claim 5 depends.  Claim 16 also recites the element “said intermediate housing member” and so is similarly rejected as Claim 5 described above. 
In Regard to Claims 11, 17, 19, and 20 and claims dependent thereon
	Claim 11 recites the element “said bottom wall of said plurality of cell(s)” (Claim 11, line 3 and Claims 17 and 19-20).  There is insufficient antecedent basis for this limitation in the claim.  

In Regard to Claim 13
	The phrase “a plurality of cells extending into distinct housing members” (Claim 1, line 10) in combination with the element “said cell” (Claim 13, line 2) makes the claim indefinite in that it is not understood what cell of the plurality of cells in distinct housing members is being recited in Claim 13 so that the scope of Claim 13 is understood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/058369 (Reba et al.; published on April 6, 2017) (REBA). 
	REBA is one of the inventors of the instant application and WO2017/058369 represents the inventor’s prior knowledge in the compressor arts.   
	In reference to Claim 1, REBA discloses
		A compressor (20, title, Abstract, Figs. 1-9) comprising: 
			a compressor (screw compressor 20, ¶ 0041, line 1, Figs. 2 and 3) having an inlet port (inlet port 24, ¶ 0041, line 2) and a discharge port (at inlet end 108, Fig. 3), said discharge port (at inlet end 108, ¶ 0045, line 8, Fig. 3) communicating into a resonator chamber (space that includes resonator arrays 116, 118), said resonator chamber including a first stage resonator array (resonator 116, ¶ 0047, line 4) and a second stage resonator array (resonator 118, ¶ 0047, line 4) downstream of said first stage resonator array (116) with a connecting passage (the space of the passage at the end of the arrowhead of the flowpath indicator of 510 as shown in Fig. 3) intermediate said first and second resonator array (116, 118) and an exit port (discharge port 26, ¶ 0041, line 2) leaving the resonator chamber (space that includes 116, 118), a flow passage (flowpath 510, ¶ 0045, line 1) communicates the discharge port (at inlet end 108, Fig. 3) to the exit port (26), and passes through the first and second resonator arrays (116, 118, Figs. 2 and 3); and 
			each of said first and second resonator arrays (arrays 116, 118) including a pair of spaced resonator arrays sub-portions (larger outline areas behind the individual holes in 130 as shown in Fig. 5 and the individual holes in 132 as shown in Fig. 6), with each of said sub-portions including a plurality of cells (like a plurality of individual resonators 120s, 122s, ¶ 0047, line 5) extending into distinct housing members (member 124, discharge case 80, ¶ 0047, line 9 and ¶ 0044, line 4) and each having a bottom wall and an open outer wall (adjacent the distinct apertured covers 130, 132, line 13) communicating with the flow passage (510), with a plurality of orifices (circular holes 134, ¶ 0047, last three lines, Figs. 5 and 6) in the open outer wall (adjacent the distinct aperatured covers 130, 132) to communicate with the flow passage (510) in to each of said plurality of cells (like a plurality of 120s, 122s), with said orifices (134s) having a smaller diameter than a hydraulic diameter of each of said plurality of cells (like a plurality of 120s, 122s, best seen in Figs. 3, 3A, 5, and 6). 
	In reference to Claim 2, REBA teaches that said orifices (134s, Figs. 5 and 6) are formed in a perforated plate (covers 130, 132 are each perforated with the circular holes making each of them a kind of perforated plate) that encloses said plurality of cells (like a plurality of 120s, 122s).
Response to Arguments
Applicants’ claim amendments and arguments filed in the reply filed on May 6, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings (except where noted below),
 			(ii) the previous specification objections,
			(iii) objections to the claims (except where noted below), and
			(iv) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

The former drawing issues of the flow passage, single housing member, immediate housing member, and a pair of first stage resonator arrays (paragraph #5 of the Non-Final Rejection having notification date of March 18, 2022) have not been addressed in Applicants’ reply and are described above. 
	The former claim objection regarding the exit port (paragraph #8 of the Non-Final Rejection having notification date of March 18, 2022) was not addressed by Applicants’ in Applicants’ reply (Claim 9 was not amended in Applicants’ reply) and so this claim objection is described above.
	Upon further review of the drawings and specification relative to Applicants’ amended claims, new drawing, specification, and claim objections and 35 U.S.C. 112 rejections have been applied and these objections and rejections are dutifully described above.  Amended Claim 1 and Claim 2 reasonably read on REBA (WO2017/058369) and these newly applied rejections are also described above.  The remaining dependent claims have not been rejected with prior art since their scope cannot be fully ascertained at this time.  
 Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday August 2, 2022
	
	
	
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746